DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 1-4 & 6-10 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Old claims 1-4 & 6-10 and new claims 1-4 & 6-10 are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation because the old claims used non-contact sensors to gather data and the new claims only gather data using contact sensors. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-4 & 6-10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Examiner’s Note
Applicant should note that while claims 1-4 & 6-10 recite non-contact sensors, the claims fail to recite using them in any way.  The claims only require the contact sensors to gather data.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Marks (United States Pre-Grant Publication 2004/0155962).
Claim 11:  Marks teaches a non-transitory machine- readable medium storing instructions, that when executed by a machine, cause the machine to perform steps including capturing motion data associated with a physical movement of a user.  (Abstract)  Marks teaches wirelessly (¶ 0047) transmitting the motion data to a remote device (156) and generating image data from the motion data at the remote device. (See Fig 9.) The image data corresponds to a visual depiction of the user based on the motion data. (Fig 12)  The motion data is captured using at least one member selected from a group comprising a camera (¶ 0032) and an infrared marker (¶ 0037).
Claim 12:  The image data is animation data.  (¶ 0033)
Claim 13:  At least part of the motion data is captured by the camera in conjunction with the infrared marker.  (¶ 0037)
Claim 14:  The infrared marker is configured to be worn by a user.  (¶ 0036 & Figs 3, 6A, 6B & 8)
Claim 15:  Marks teaches calculating angular relationship data (i.e., joint angles, ¶ 0032) using the motion data; and generating an animation using the motion data and the angular relationship data.  (¶ 0032 & 0035)
Claim(s) 11 & 16 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kolen (United States Pre-Grant Publication 2006/0184336).
Claim 11:  Kolen teaches a non-transitory machine- readable medium storing instructions, that when executed by a machine, cause the machine to perform steps including capturing motion data associated with a physical movement of a user.  (Abstract)  Kolen teaches wirelessly (¶ 0099) transmitting the motion data to a remote device (Internet server – ¶ 0099) and generating image data from the motion data at the remote device. (¶ 0064) The image data corresponds to a visual depiction of the user based on the motion data. (Fig 12)  The motion data is captured using at least one member selected from a group comprising a gyroscopic sensor. (Abstract)
Claim 16:  Kolen teaches capturing orientation data using the gyroscope. (Abstract) Kolen teaches wirelessly transmitting the orientation data to the second device, analyzing the orientation data and generating the animation using the orientation data.  (See claim 11.)
Claim(s) 17 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Gillo et al. (United States Pre-Grant Publication 2008/0215971)
Claim 17:  Gillo teaches a computer-implemented method of obtaining physiology information at a first device (EKG Sensor – ¶ 0083) for display at a second device (104).  Gillo teaches obtaining physiological data associated with a user with a first device comprising an electrocardiogram sensor configured to capture heart rate data. (¶ 0083) Gillo teaches wirelessly (¶ 0098) transmitting the physiological data from the first device to the second device; and generating, at the second device, a first set of graphical data (i.e., emotions for an avatar) using the physiological data.  (¶ 0083)
Claim 19:  Gillo teaches capturing motion data using a camera device (116) and wirelessly (¶ 0098) transmitting the motion data to the second device; and generating  at the second device, a second set of graphical data using the motion data.  (¶ 0087)
Claim 20:  Gillo teaches displaying the first and second set of graphical data at the second device as a visual depiction of the user.  (¶ 0087 – the avatar shows both movement and expression of the user.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for other references that read on Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447.  The examiner can normally be reached on M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799